EXHIBIT 99.2 RICK ’ S CABARET INTERNATIONAL, INC. UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS The unaudited pro forma condensed combined financial statements have been prepared to give effect to Rick’s Cabaret International, Inc.'s (“Rick’s”) acquisition of Miami Gardens Square One, Inc. and Stellar Management Corporation (collectively referred to herein as “MGSO”).On November 30, 2007, we entered into a Stock Purchase Agreement for the acquisition of 100% of the issued and outstanding common stock of Stellar Management Corporation, a Florida corporation (the “Stellar Stock”) and 100% of the issued and outstanding common stock of Miami Gardens Square One, Inc., a Florida corporation (the “MGSO Stock”) which owns and operates an adult entertainment cabaret known as “Tootsies Cabaret” (“Tootsies”) located at rd Street, Miami Gardens, Florida33169 (the “Transaction”).Pursuant to the Stock Purchase Agreement, we acquired the Stellar Stock and the MGSO Stock from Norman Hickmore (“Hickmore”) and Richard Stanton (“Stanton”) for a total purchase price of $25,486,000 (which includes inventory and other assets), payable $15,486,000 in cash and payable $10,000,000 pursuant to two secured promissory notes in the amount of $5,000,000 each to Stanton and Hickmore (the “Notes”).As part of the Transaction, Hickmore and Stanton entered into five-year covenants not to compete with us.Additionally, as part of the Transaction, we entered into an Assignment to Lease Agreements with the landlord for the property where Tootsies is located.The underlying Lease Agreements for the property provide for an original lease term through June 30, 2014, with two option periods which give us the right to lease the property through June 30, 2034. The pro forma condensed balance sheet gives effect to the MGSO acquisition as if it had occurred on September 30, 2007, combining the balance sheets of Rick’s and MGSO as of that date. The pro forma condensed statements of operations for the year ended September 30, 2007 give effect to the acquisition as if it had occurred on October 1, 2006 combining the results of Rick’s for the fiscal year ended September 30, 2007 with those of MGSO for the twelve month period ended September 30, 2007 . The pro forma statements of operations for the year ended September 30, 2007 include appropriate adjustments for amortization, interest and other items related to the transaction. The pro forma adjustments are based on preliminary appraisal results, estimates, available information and certain assumptions that management deems appropriate. The pro forma financial information is unaudited and does not purport to represent the results that would have been obtained had the transactions occurred at October 1, 2006, as assumed, nor does it purport to present the results which may be obtained in the future. RICK 'S CABARET INTERNATIONAL, INC. UNAUDITED PRO FORMA CONDENSED COMBINED BALANCE SHEET SEPTEMBER 30, 2007 (IN THOUSANDS, EXCEPT SHARE INFORMATION) Pro Forma Pro Forma Rick 's MGSO Adjustment (A) Combined ASSETS CURRENT ASSETS: Cash and cash equivalents $ 2,999 $ 674 $ (1,256 ) $ 2,417 Accounts receivable: Trade 557 319 (319 ) 557 Employees 219 - - 219 Marketable securities 33 - - 33 Inventories 369 329 18 716 Prepaid expenses and other current assets 287 43 - 330 Total current assets 4,464 1,365 (1,557 ) 4,272 Property and equipment, net 21,365 4,313 606 26,284 Goodwill and indefinite lived intangibles 20,180 - 27,138 47,318 Definite lived intangibles, net 699 - 200 899 Other 368 96 - 464 Total assets $ 47,076 $ 5,774 $ 26,387 $ 79,237 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable and accrued liabilities $ 2,202 $ 325 $ (200 ) $ 2,327 Current portion of long-term debt 3,291 2,553 (2,553 ) 3,291 Total current liabilities 5,493 2,878 (2,753 ) 5,618 Long-term debt less current portion 11,096 - 10,000 21,096 Deferred tax liability 4,392 - 7,036 11,428 Other 421 - - 421 Total liabilities 21,402 2,878 14,283 38,563 COMMITMENTS AND CONTINGENCIES - MINORITY INTERESTS 180 - - 180 TEMPORARY EQUITY - Common stock, 1,450 - - 1,450 subject to put rights (215,000 shares) STOCKHOLDERS' EQUITY: Preferred stock, $.10 par, 1,000,000 shares authorized; none outstanding - Common stock, $.01 par, 15,000,000 shares authorized; 6,903,354 outstanding 69 - 12 81 Additional paid-in capital 22,644 2, 366 12, 622 37,632 Accumulated other comprehensive income 20 - - 20 Retained earnings 2,604 530 ( 530 ) 2,604 Less 908,530 shares of common stock held in treasury, at cost (1,293 ) - - (1,293 ) Total stockholders' equity 24,044 2,896 12,104 39,044 Total liabilities and stockholders' equity $ 47,076 $ 5,774 $ 26,387 $ 79,237 RICK 'S CABARET INTERNATIONAL, INC. UNAUDITED PRO FORMA CONDENSED COMBINED STATEMENT OF OPERATIONS YEAR ENDED SEPTEMBER 30, 2007 (IN THOUSANDS, EXCEPT PER SHARE INFORMATION) Pro Forma Pro Forma Rick 's MGSO Adjustments Combined Total revenue $ 32,014 $ 18,216 $ - $ 50,230 Operating expenses: Cost of goods sold 4,036 2,350 - 6,386 Salaries and wages 8,740 2,281 - 11,021 Depreciation and amortization 1,597 660 40 B 2,297 Other general and administrative 13,537 6,333 - 19,870 Total operating expenses 27,910 11,624 40 39,574 Operating income 4,104 6,592 (40 ) 10,656 Interest expense (1,336 ) (392 ) (1,008 ) C (2,736 ) Income tax expense (236 ) - (1,803 ) D (2,039 ) Other 523 - - 523 Net income $ 3,055 $ 6,200 $ (2,851 ) $ 6,404 Net income per share: Basic $ 0.54 $ 0.93 Diluted $ 0.50 $ 0.87 Weighted average shares outstanding: Basic 5,701 6,866 Diluted 6,215 7,380 RICK’S CABARET INTERNATIONAL, INC. NOTES TO UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS (Continued) UNAUDITED PRO FORMA CONDENSED COMBINED BALANCE SHEET ADJUSTMENT (A) Records the MGSO acquisition, including: payment of $15,486,000 in cash, Promissory Notes issued aggregating $10,000,000, removal of MGSO stockholders’ equity, $15,000,000 of Rick’s common stock to fund the acquisition, net of offering costs, and estimated transaction costs of $125,000. This acquisition was accounted for as a purchase with the total consideration preliminarily allocated to the assets assumed as follows: AMOUNT DESCRIPTION (IN THOUSANDS) Total consideration: Cash $ 15,486 Issuance of Promissory Notes 10,000 Estimated transaction costs 125 $ 25,611 Allocation: Current assets $ 390 Property & equipment and other assets 4,919 Non-compete agreement 200 Goodwill 7,036 Sexually oriented business license 20,102 Deferred tax liability (7,036 ) $ 25,611 The foregoing allocations are based on estimated fair values and are subject to adjustment. Fair values of assets acquired were determined based on management’s valuation. RICK’S CABARET INTERNATIONAL, INC. NOTES TO UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS (Continued) UNAUDITED PRO FORMA CONDENSED COMBINED STATEMENTS OF OPERATIONS ADJUSTMENTS (B) Records adjustment to amortization expense to reflect increase for new basis of identifiable intangible assets including non-compete agreement and sexually oriented business license. Non-compete agreement is amortized straight-line over a five-year life. Sexually oriented business license is considered to have an indefinite life and is not amortized. (C) Records adjustment to interest expense to reflect interest on Rick's $10,000,000 Promissory Notes related to the acquisition. The sellers paid off all MGSO Notes payable immediately after the transaction closed. (D) Records income tax expense on MGSO net income and pro forma adjustments.
